Citation Nr: 0309067	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  98-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from September 1978 until 
October 1984.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1997 
rating decision of the New York, New York Regional Office 
(RO) which denied an increased rating for the service-
connected sinusitis.  

The appellant was afforded a personal hearing in January 2000 
before a Member of the Board sitting at New York, New York; a 
transcript of which is of record.

This issue was remanded in a decision of the Board dated in 
June 2000, and also underwent development at the Board 
initiated in October 2002.  All development having been 
completed, the case has been returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected frontal sinusitis is manifested by 
a severe disease process characterized by nasal congestion, 
sinus pressure, sputum production, facial pain and 
tenderness, rhinorrhea, nasal polyps, draining sinuses, which 
result in more than 6 non-incapacitating episodes per year of 
sinusitis per year. 




CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for the assignment of a rating of 30 
percent for sinusitis are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6512 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected sinusitis is 
more disabling than the currently assigned disability 
evaluation reflects and warrants a higher rating.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As evidenced by the January 
1998 statement of the case and the August 2002 supplemental 
statement of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  He has been given notice of the 
information and evidence needed to substantiate the claim, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim currently under 
consideration, to include scheduling VA examination as 
indicated and requesting treatment records.  Further 
development was accomplished pursuant to Board remand of June 
2000 and Board development memorandum of October 2002.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in August 2000, April 2001 and 
January 2003, the RO informed him the appellant of what the 
evidence had to show to establish entitlement to the benefit 
he sought, what medical and other evidence the RO needed from 
him, what information or evidence the appellant could provide 
in support of the claim, and what evidence VA would try to 
obtain for him in support of the claim.  Therefore, the duty 
to notify has been met.  Under these circumstances, the Board 
finds that adjudication of the claim on appeal poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  



Pertinent Law and Regulations

Service connection for residuals of chronic frontal sinusitis 
was granted by a February 1985 rating decision and a 10 
percent rating was assigned under 38 C.F.R. § 4.97, 
Diagnostic Code 6512 in accordance with the General Rating 
Formula.  38 C.F.R. Part 4.  A claim for an increased rating 
in this regard was received in July 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6512, a 10 percent 
evaluation for chronic frontal sinusitis requires a showing 
of one or two incapacitating episodes per year of sinusitis 
necessitating prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  A 30 percent 
evaluation requires a showing of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 50 
percent rating is for application.  (An incapacitating 
episode of sinusitis is one that requires bed rest and 
treatment by a physician.)  38 C.F.R. § 4.97 (2002).

Factual Background

VA outpatient records dating from July 1996 reflect that the 
veteran was treated for a variety of respiratory and nasal 
complaints, including chronic sinusitis with nasal polyps.  
On VA examination in April 1997, he stated that he had 
chronic nasal congestion and a productive cough with dark 
yellow sputum.  The veteran underwent bilateral ethmoidectomy 
and turbinoplasty in June 1997.  In a medical report of that 
same date, it was noted that he had had recurrent sinusitis 
symptoms over the years, that medical treatment had failed, 
and that he continued to complain of nasal obstruction, 
anosmia (loss of the sense of smell), recurrent rhinorrhea, 
and occasional headaches.  The anosmia is separately rated as 
10 percent disabling.

The veteran presented testimony upon personal hearing on 
appeal in January 2000 to the effect that despite previous 
operations on his sinuses, he had continued to have severe 
headaches, crusting, gagging, throwing up, loss of smell, 
pressure and pain, and difficulty breathing which had 
impacted his ability to speak, and resulted in losing time 
from work.  He indicated that he had non-incapacitating 
episodes of sinusitis at least two to three times a week, had 
to take medication all the time to alleviate his symptoms, 
and sought regular medical treatment for which antibiotics 
were prescribed.  

VA outpatient treatment records dated between 1998 and 2002 
reflect that the veteran was treated for multiple complaints 
and disorders, to include sinus symptoms of nasal congestion, 
sinus pressure, sputum production, facial pain and 
tenderness, runny nose, polyp changes, headaches, and 
draining sinuses. 

The veteran underwent a VA examination in June 2002 and 
complained of headaches, difficulty breathing, anosmia, and 
coughing "fits."  Following examination, it was noted that 
he had 50 percent blockage of each nostril.  

Pursuant to Board development memorandum, the appellant was 
afforded a VA examination for compensation purposes in April 
2003.  It was noted that the claims folder was reviewed.  The 
veteran complained of continuous, constant nasal congestion 
with a constant heavy nasal discharge.  He indicated that he 
had been prescribed Flonase and Allegra, and that he took 
antibiotics intermittently for infection.  He said that he 
had had two previous surgeries on his nose.  It was noted 
that there was a history of three to four episodes of 
sinusitis per year requiring antibiotics.  The veteran 
described frequent anterior facial headaches.  He said that 
he had up to 10 episodes of exacerbation of symptoms of nasal 
congestion, discharge, headaches and nasal and sinus 
infection where he was unable to work.  Physical examination 
of the nose revealed marked swelling, congestion and total 
obstruction of both nasal cavities by pale, moist, mucus 
membranes.  It was reported that after the nasal membrane was 
decongested with Afrin, there was deviation of the nasal 
septum to the right with 80 percent obstruction of the right 
nasal passage.  There were bilateral small polyps in both 
middle meatus areas.  There was no evidence of purulent 
discharge or infection at the time of the examination.  
Diagnoses of severe chronic rhinitis compatible with allergic 
rhinitis, deviated nasal septum and bilateral chronic nasal 
polyp disease as well as sinus disease were rendered. 

Following evaluation, the examiner commented that the 
appellant had extensive nasal polyp disease in both nasal 
cavities.  It was noted that there was a history of  both 
non-incapacitating episodes of rhinosinusitis with symptoms 
of continuous nasal obstruction and clear watery discharge 
secondary to rhinitis.  It was reported that the veteran also 
had incapacitating episodes with frequently occurring 
headaches, and prolonged antibiotic therapy for acute 
exacerbation of his chronic rhinosinusitis with inability to 
work up to 10 times a year.  It was the examiner's opinion 
that the veteran had a very severe form of rhinosinusitis of 
a polypoid type and that this finding was based on physical 
examination, diagnostic study and medical history.

Legal Analysis

The Board observes that VA records dating from 1997 document 
frequent treatment for complaints and symptoms of sinusitis, 
including nasal obstruction, sinus pressure, sputum 
production, facial pain and tenderness, recurrent rhinorrhea, 
polyps, headaches, and draining sinuses.  The record reflects 
that surgery was performed in June 1997 after it was 
clinically determined that medical treatment had failed.  
When examined by the VA in June 2002, it was noted that there 
was a 50 percent blockage of each nostril.  On most recent VA 
examination in April 2003, the examiner observed marked 
swelling, congestion and total obstruction of both nasal 
cavities with small polyps in both middle meatus areas.  The 
examiner reported a history of both non-incapacitating 
episodes of rhinosinusitis, as well as incapacitating 
episodes with frequently occurring headaches, and prolonged 
antibiotic therapy for acute exacerbations with inability to 
work up to 10 times a year.  It was the examiner's opinion 
that the veteran had a severe disease process attributable to 
rhinosinusitis.

The Board notes in this instance that while a history of up 
to 10 incapacitating episodes of sinusitis has been reported, 
such assertions are not corroborated by the evidence of 
record, as the regulation clearly defines an episode of 
incapacitating sinusitis as one that requires bed rest and 
treatment by a physician which is not demonstrated in this 
case.  See 38 C.F.R. § 4.97 (2002).  It is found, however, 
that the evidence satisfactorily establishes that the veteran 
has ongoing symptoms and a history of exacerbations which 
satisfies the criteria for a 30 percent disability 
evaluation, requiring a showing of more than 6 non-
incapacitating episodes per year of sinusitis.  A 30 percent 
disability rating for sinusitis is warranted.


ORDER

A 30 percent rating for chronic frontal sinusitis is granted 
subject to controlling regulations governing the payment of 
monetary awards.




REMAND

As noted previously, in October 2002, the Board determined 
that further evidentiary development was warranted with 
respect to the claim for an increased rating for sinusitis, 
and undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  The Board notified the appellant and his 
representative of the additional development in January 2003.  
The regulation authorizing the Board to develop evidence or 
to cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
decision herein is based in part on evidence developed by the 
Board pursuant to the invalidated regulation.  The 30 percent 
rating granted by this decision is not the maximum rating for 
disability of the sinuses.  Since this is less than a 
complete grant of the benefits sought on appeal, the matter 
on appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since the August 2002 supplemental statement of the case to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1995). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development deemed 
indicated by the RO should also be 
accomplished.

2.  After accomplishing any additional 
development deemed necessary, the RO 
should readjudicate the claim of 
entitlement to a rating in excess of 30 
percent for sinusitis in light of all 
additional evidence that has been 
received since August 2002 and all 
pertinent legal authority.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims should 
be returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

